Citation Nr: 1139845	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1954 to February 1958 and from March 1961 to July 1963.  In between these periods, it appears that he served in the Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Service connection for bilateral hearing loss and for tinnitus remained denied therein.

An appeal regarding both disabilities was perfected by the Veteran.  Service connection for tinnitus ultimately was granted by the RO in an April 2009 rating decision.  As this represented a full grant of the benefit sought, tinnitus is no longer an issue on appeal.

Also in April 2009, the RO issued a supplemental statement of the case which among other things reopened a claim of entitlement to service connection for bilateral hearing loss.  Yet the Board notes that whether new and material evidence has been received to reopen a claim is a jurisdictional issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  It therefore must be considered anew at the outset herein.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied service connection for bilateral hearing loss.  This decision was not appealed.

2.  Some of the evidence received subsequent to the August 2004 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for bilateral hearing loss.

3.  The weight of the evidence shows that the Veteran's bilateral hearing loss is related to his service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Some of the evidence received since the August 2004 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.




II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss.  He contends that this loss is due to in-service noise exposure from aircraft, radar systems, and gunfire with only occasional poor ear protection.

Service connection for bilateral hearing loss was denied by the RO in an August 2004 rating decision.  It was acknowledged that the Veteran had current bilateral hearing loss.  However, this loss was determined not to have been incurred during or caused by his service.

Pertinent evidence of record considered in making this determination included service treatment records, VA treatment records dated through May 2004, and a July 2004 VA audiological examination report.  Of import here, the audiologist examiner who conducted this examination opined that the Veteran's hearing impairment was not as likely as not related to acoustic trauma incurred during military service.

The Veteran immediately was notified of the August 2004 rating decision as well as of his appellate rights.  However, he did not appeal.  The rating decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Yet a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's request that his claim of entitlement to service connection for bilateral hearing loss be reopened was received by VA in September 2006.  Associated with the claims file contemporaneous thereto or thereafter were a June 1958 statement from S.F., VA treatment records dated through January 2007, a May 2008 opinion from VA audiologist W.B., and a February 2009 VA audiological examination report.  Of import here, W.B. opined that the Veteran's loss of hearing is more likely than not related to noise exposure during his military service.  

No consideration was given in the August 2004 rating decision to the evidence referenced in the two preceding paragraphs.  Therefore, this evidence is new.  Some of it also is material because it concerns an unestablished fact necessary to substantiate the claim.  Although there was no indication of a relationship between the Veteran's bilateral hearing loss and his service at the time of the August 2004 rating decision, there is now.  The previous evidence included a negative opinion from the examiner who conducted the July 2004 VA audiological examination.  W.B.'s new opinion was positive, however.

Given these differing conclusions, W.B.'s new opinion is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's service connection claim finally has been raised by it under the low threshold of Shade.  The grant of service connection is possible with a positive opinion.  The Board indeed determines below that service connection is warranted here based on the weight of the evidence without the need for another VA medical examination report addressing nexus in an opinion.

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the claim of entitlement to service connection for bilateral hearing loss is reopened.

III.  Service Connection

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as an organic disease of the nervous system like sensorineural hearing loss, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although all the evidence has been reviewed, the Board notes at the outset that only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's DD-214s show that he was a systems mechanic.  During his second period of active service, he specifically was a weapons control system mechanic.

Service treatment records for the Veteran's first period of active service reflect the following.  His hearing was normal upon whisper voice testing at his February 1954 enlistment examination.  In July 1957, his exposure to noise while performing his duties and use of ear protection frequently or always was noted.  Decibel pure tone threshold measurements of his hearing were normal at that time.  His hearing was normal upon whisper voice testing as well as decibel pure tone threshold measurement at his January 1958 separation examination.  

Service treatment records during the Veteran's National Guard service in between his periods of active service reveal the following.  His hearing was normal upon whisper voice testing in July 1958 and February 1959.  

Service treatment records for the Veteran's second period of active service documents the following.  In May 1962, his exposure to noise while performing his duties and use of ear protection frequently or always was noted.  Decibel pure tone threshold measurement of his hearing was normal at that time.  At his May 1963 separation examination, the Veteran's hearing was normal upon whisper voice testing as well as decibel pure tone threshold measurement.

VA treatment records show that bilateral mild high frequency sensorineural hearing loss was diagnosed as early as March 2002.  They also show in April 2004 the Veteran's report to audiologist W.B. of industrial noise exposure in addition to military noise exposure.  A diagnosis of mild to moderate bilateral sensorineural hearing loss to a handicapping degree was made.

The July 2004 VA audiological examination report opens with the audiologist examiner's indications that the claims file was reviewed and that whisper voice tests are insensitive to high frequency hearing loss, the most common type caused by noise exposure, and thus are not reliable evidence of normal hearing or hearing impairment.  It then contains the Veteran's complaint of bilateral hearing loss that began during service and has gradually worsened over the years.  He reported in-service noise exposure for which ear protection was worn only during his second period of active duty service and an industrial occupation that frequently required the use of ear protection.  He denied recreational noise exposure.

Decibel pure tone thresholds were found to be as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
40
40
55
65
LEFT
25
30
30
65
65

Speech recognition scores on the Maryland CNC Word List were 92 percent for the right ear and 88 percent for the left ear.  The examiner diagnosed the Veteran with bilateral mild to moderately severe sensorineural hearing loss.  Then, the audiologist examiner opined that this hearing impairment is not as likely as not related to acoustic trauma incurred during military service.  It was noted in this regard that there was no evidence of hearing loss at the time of the Veteran's separation from service in 1963.

A September 2004 VA treatment record reflects the Veteran's complaint of gradual deterioration of hearing sensitivity over the past several years.  A handicapping degree of bilateral sensorineural hearing loss was diagnosed.

In his claim received in September 2006, the Veteran indicated that a safety officer made sure he always wore ear protection at his industrial occupation after service.

VA audiologist W.B. performed an audiology record review in May 2008.  W.B. began by observing that the Veteran has high frequency sensorineural hearing loss in both ears and that he had military noise exposure.  Then, W.B. stated that the hearing loss degree and configuration are compatible with military noise exposure.  W.B. finally opined that the degree of hearing loss, configuration, and medical record review support that the Veteran's hearing loss is more likely than not related to his military service.

In his May 2008 Appeal to Board (VA Form 9), the Veteran recounted having significant hearing problems for many years.  He acknowledged having some post-service noise exposure, but noted that it was infrequent and always with ear protection.

The February 2009 VA audiological examination report starts with the indications of the examiner, a doctor of audiology, that the claims file was reviewed and that whisper voice tests are not reliable evidence of normal hearing or hearing impairment.  It then contains the Veteran's complaint of bilateral hearing loss and report of in-service noise exposure with very limited use of ear protection as well as occupational noise exposure with consistent use of ear protection.  He denied recreational noise exposure.

Decibel pure tone thresholds were found to be as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
40
40
50
60
LEFT
25
25
30
60
60

Speech recognition scores on the Maryland CNC Word List were 94 percent for the right ear and 96 percent for the left ear.  The examiner diagnosed the Veteran with bilateral mild to moderately severe sensorineural hearing loss.  Then, the examiner opined that tinnitus was as likely as not a symptom associated with this hearing loss.  The examiner finally opined that the Veteran's bilateral hearing loss is less likely as not caused by or a result of in-service noise exposure.  It was noted in this regard that there was no evidence of hearing loss during his service or at the time of his separation therefrom in 1963.

Military noise exposure was conceded in the April 2009 rating decision regarding tinnitus given that the Veteran worked directly on the flight line.

Based on the above, the Board finds that service connection for bilateral hearing loss is warranted.  The statutory and regulatory requirements for presumptive service connection for a chronic disease have not been met, but the general direct service connection requirements are met.  

There is no indication that the Veteran manifested the chronic disease of sensorineural hearing loss to a compensable degree within one year from the date of his separation from service in July 1963.  Indeed, the record is devoid of any evidence, whether medical or lay, specifically from the July 1963 to July 1964 period.  Service connection therefore cannot be presumed.

With respect to the general service connection requirements, numerous recent diagnoses of bilateral sensorineural hearing loss are of record.  This loss was noted to be to a handicapping degree.  Decibel pure tone thresholds obtained during both VA audiological examinations and speech recognition scores obtained during the first examination indeed reveal that it constitutes a disability for VA purposes under 38 C.F.R. § 3.385.  Accordingly, a current bilateral hearing loss disability has been established.

The Veteran contends that he was exposed to loud noise during service from aircraft, radar systems, and gunfire.  He is competent to recount such exposure because it is within his personal experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He also is credible in this regard.  The Veteran's DD-214s confirm that he was a systems mechanic, to include a weapons control system mechanic.  The circumstances of this position required him to be in close proximity to aircraft.  See 38 U.S.C.A. § 1154(a).  The RO indeed conceded direct work on the flight line in the April 2009 rating decision concerning tinnitus.  Service treatment records document his exposure to noise while performing his duties there.  Thus, military noise exposure is conceded.

Lay evidence from the Veteran includes his report that his bilateral hearing loss began during service.  He is competent to so report for the same reason as above.  Affording him the benefit of the doubt, he also is credible in this regard.  Service treatment records do not support this report.  They are devoid of any reference to hearing loss.  Further, they reflect that whisper voice testing and decibel pure tone threshold measurements of the Veteran's hearing throughout his service all were normal.  Acknowledgement is given, however, to the opinions of both VA examiners that whisper voice testing is not reliable evidence of normal hearing or hearing impairment.  The possibility thus exists that the Veteran could have manifested decreased hearing at some point during his service.

This possibility, along with the conceded military noise exposure, sufficiently establishes the in-service incurrence of being exposed to loud noise (acoustic trauma) and experiencing symptoms of hearing difficulty.  As such, the only remaining question is whether there is a link between the current bilateral hearing loss disability and the bilateral hearing loss injury incurred during service.

The record conflicts on the answer to this question.  It is clear that the Veteran believes his current bilateral hearing loss disability is related to his in-service acoustic trauma.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not the case here.  Whether there is a service etiology here is a complex medical question in light of the complexities of the ear and the amount of time that has elapsed with potential intervening causes, such as occupational noise exposure, since service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that, as a layperson, the Veteran possesses such knowledge, training, and/or experience.  Accordingly, he is not competent to render an etiology opinion regarding his current bilateral hearing loss disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A negative opinion was provided by each VA examiner, while a positive opinion was provided by W.B.  The VA examiners and W.B., in contrast to the Veteran, are competent to render an opinion regarding his current bilateral hearing loss disability.  Both the July 2004 VA examiner and W.B. are VA audiologists.  An audiologist is "a person skilled in audiology."  See Dorland's Illustrated Medical Dictionary 180 (31st ed. 2007).  Audiology is "the science of hearing."  Id.  The February 2009 VA examiner is a doctor of audiology.

Each opinion is plausible given the evidence and therefore is credible.  Regarding probative value, both VA examiners reviewed the claims file containing the Veteran's service treatment records and post-service VA treatment records, interviewed the Veteran, and conducted diagnostic testing.  Neither noted having treated the Veteran for his bilateral hearing loss disability.  There is no indication that W.B. reviewed the claims file.  Yet the mere fact that an examiner did not review the claims file does not render an examination inadequate, particularly where it is clear from the content of the examination that the examiner was familiar with the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that the same reasoning applies by extension to opinions rendered without the benefit of the claims file.  W.B. performed an audiology record review.  This presumably was only of the Veteran's post-service VA treatment records since his service treatment records were not mentioned.  An April 2004 VA treatment record appears to show that W.B. treated the Veteran regarding his bilateral hearing loss disability.  Such treatment undoubtedly involved interviewing the Veteran.  It also undoubtedly involved conducting diagnostic testing, as a diagnosis was made.  

The negative opinions of the VA examiners both are problematic.  They are contrary to Ledford and Hensley in that the sole basis provided was that there was no evidence of hearing loss during service.  W.B.'s positive opinion does not suffer from this flaw.  

In sum, the VA examiners were thoroughly informed of the Veteran's medical history but did not treat him for his bilateral hearing loss disability.  The rationale for the VA examiners' opinions is flawed fundamentally, however.  Little probative value is assigned to them as a result.  W.B. was less thoroughly informed of the Veteran's medical history but treated him for his bilateral hearing loss disability.  Yet the rationale for W.B.'s opinion is not fundamentally flawed.  Accordingly, substantial probative value is assigned to it.  This substantial probative value of the positive opinion outweighs the little probative value assigned to the two negative opinions.

Also of note is other evidence in the form of medical principles recognized by VA.  Tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  See The Merck Manual, Section 7, Chapter 82, Approach to the Patient with Ear Problems.  Further, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id., Section 7, Ch. 85, Inner Ear.  These two principles attest to the fact that tinnitus and hearing loss often share a common etiology.  In this case, the February 2009 VA examiner opined in conformity with the aforementioned medical principles that the Veteran's tinnitus is as likely as not a symptom associated with his bilateral hearing loss.  His tinnitus indeed was found by the RO to be related to his service in the April 2009 rating decision.  It follows that the Veteran's current bilateral hearing loss disability also is likely related to his service.  

Considering the more positive than negative weight of the opinions with the aforementioned medical principles, a nexus between the Veteran's current bilateral hearing loss disability and his in-service bilateral hearing loss injury has been established.  Service connection for this disability is granted as this was the last of the general direct service connection requirements to be satisfied.  As such, it is unnecessary to proceed to consider whether direct service connection is warranted under a different theory of entitlement.





	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


